Citation Nr: 1721320	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  03-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability (TDIU), to include on a schedular and an extraschedular basis under 38 C.F.R. §§ 3.321 and 4.16(b).

2.  Entitlement to a rating in excess of 10 percent for recurrent acne.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic fatigue.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gulf war syndrome.

5.  Entitlement to service connection for bladder cancer.

6.  Entitlement to service connection for a cognitive disorder.

7.  Entitlement to service connection for digestive conditions.

8.  Entitlement to service connection for emphysema

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a sleep disorder.

11.  Entitlement to service connection for a  stress condition.

12.  Entitlement to service connection for vascular conditions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to December 1992.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In August 2007, September 2010, July 2012, and March 2017, the appeal was remanded for further development.  



REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  Initially, the Board again notes this case was recently before the Board in March 2017, when the above-noted issues were remanded for various additional development.  Since that time, the remand instructions have not been substantially complied with in any meaningful manner.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since the March 2017 Board remand instructions have not been addressed, a remand is necessary at this time.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions:

1.  Take appropriate action to contact the Veteran and ask him to identify all VA and non-VA medical treatment. The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

The letter should invite the Veteran to submit any pertinent medical evidence in support of his claims to VA.

2.  Take all indicated action to develop the claim for TDIU, to include referral of TDIU to the Director of the Compensation and Pension Service for a determination as to whether the service-connected disability picture warrants the assignment of a TDIU rating on an extraschedular basis under 38 C.F.R. §§ 3.321  and 4.16(b).

3.  Issue an appropriate SOC regarding the issues of an increased rating for recurrent acne; service connection for bladder cancer, cognitive condition, digestive conditions, emphysema, hypertension, sleep condition, stress condition, and vascular conditions; and claims to reopen service connection for chronic fatigue and gulf war syndrome.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim(s).  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




